Citation Nr: 1334036	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  11-31 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine and sciatic nerve disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active duty service from August 1957 to December 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO denied a claim of service connection for a "back and spinal/sciatic nerve condition."  The Veteran timely appealed that decision.  

The Veteran and his spouse testified at a Board hearing before the undersigned in September 2013; a transcript of that hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

VA has a duty to obtain service treatment records if relevant to the claim under 38 C.F.R. § 3.159(c)(2)-(3) (2013).  A February 1961 clinical record cover sheet shows that the Veteran stated he had chronic epididymitis and in January 1961 he had a unilateral orchiectomy.  However, the actual surgery records are not with the service treatment records and there is nothing in the file reflecting a search for Irwin United States Army Hospital (USAH) records from January 1961, although all other service treatment records appear to be in the file.  On remand, Irwin USAH records from January 1961 should be requested.  

Also, a November 2004 VA neurology record references an August 2003 VA record that is not in the file.  Although a March 2010 VAMC Saginaw search for VA records was negative, VA records for the Veteran from the system VISTA.SAGINAW.MED.VA.GOV were printed in April 2011.  On remand, all VA records are to be associated with the file.  

The Irwin USAH records are potentially pertinent to the issue on appeal because the Veteran is alleging that his current back and sciatic nerve disability stems from that surgery (see March 2010 statement and testimony at September 2013 Board hearing).  In a June 2011 VA examination report, the examiner noted CPRS from 2004 showed diagnoses of degenerative disc disease, osteoarthritis, and spondylolisthesis of L3-L4.  However, no etiology opinion was given.  On remand, an opinion should be given that specifically addresses the Veteran's theory that either a back or neurological disability or both were caused by his orchiectomy surgery.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (A VA opinion should be fully adequate, wholly articulate and take into account all pertinent aspects of the case).  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)  

1.  First, request Irwin USAH records from Fort Riley, Kansas, for the Veteran and associate them with the file.  If they are unavailable, notify the Veteran and document this fact in the file.  See 38 C.F.R. § 3.159(c)(2)-(3), (e) (2013).  

2.  Next, associate all VA records for the Veteran with the file.  If any are unavailable, notify the Veteran and document this fact in the file.  Id.  

3.  Finally, after the above development has been completed, return the claims file to a VA examiner for an opinion as to the etiology of the current spine and neurological disabilities.  

The opinion should reflect that the entire claims file was reviewed, to include any new records.  Then the writer should provide an answer to the following questions: 

* Is it as least as likely as not (a 50 percent or greater probability) that any current lumbar spine or neurological disability was incurred in or related to service?  Note the November 1962 separation report of medical examination and December 1962 statement that the Veteran's medical condition had not changed as well as his May 2011 statement that his current problems are due to his operation in service.  
* Is there any medical reason to accept or reject the proposition that the orchiectomy in service could have led to the current lumbar spine and sciatic nerve disabilities?  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  

All opinions must be accompanied by reasons with citation to accurate facts.  

4.  Following the above development, the RO/AMC should review the claims file and re-adjudicate the Veteran's claim for service connection for a lumbar spine disability, to include a sciatic nerve disability, and to include as secondary to service-connected epididymitis residuals.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond to it before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


